DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordoz (US 2011/0303340) and further in view of Clayton (US 2016/0361951) and/or Harikae (US 2009/0095396).   
As best depicted in Figure 1, Bordoz is directed to a motorcycle tire construction comprising a carcass 9, a radially inner working belt layer 8, a radially outer working belt layer 7, and a circumferential belt layer or band layer 10 arranged between said working belt layers.  Bordoz further teaches that (a) said circumferential belt layer is formed with cords inclined at substantially 0 degrees (Paragraph 77) and (b) an angle between cords in respective working belt layers is between 20 degrees and 160 degrees (Paragraph 46).  In an exemplary embodiment, cords in respective working belt layers are each inclined at 25 degrees in opposite directions (thus forming angle of 50 degrees between said cords) (Paragraph 75).  In such an instance, however, Bordoz fails to teach a tire in which cords in respective working belt layers are inclined at different angles.
In any event, it is extremely well known and conventional to form adjacent working belt layers with the same or different inclination angles, as shown for example by Clayton (Paragraph 48) and/or Harikae (Paragraph 14).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the working layers of Bordoz with the same or different inclination angles as each is consistent with the common manner of forming belt assemblies in tires in general.  Also, Applicant has not provided a conclusive showing of unexpected results for the general use of different inclination angles, as compared to the same inclination angles (lack of comparative examples in Table 1 formed with the same inclination angle).
Regarding claim 4, Figure 1 depicts a tire construction that is consistent with the broad range of the claimed invention.
As to claims 5-11, Bordoz teaches an inclination angle of 10-80 degrees for cords in respective working belt layers (hence an included angle between 20 and 160 degrees).  With specific respect to claims 8 and 9, the general disclosure of “different inclination angles” by Clayton and/or Harikae is seen to encompass the broad range of the claimed invention.  With specific respect to claims 10 and 11, the general disclosure of Clayton and/or Harikae suggests the use of larger inclination angles in either of the working belt layers.  It is emphasized that when using different inclination angles there are only two possible arrangements and each would have been obvious in light of the general disclosure of Clayton and/or Harikae.
With respect to claim 12, the tread rubber composition is axially outside said circumferential belt layer and such can be viewed as the claimed “rubber layer”.  The claims as currently drafted fail to exclude viewing the tread rubber as the claimed “rubber layer”.
As to claim 15, the claims define an extremely broad range of values that are consistent with the properties of tread components in essentially all tire constructions.
Claim(s) 1-3, 8, 10, and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 05004503) and further in view of Clayton and/or Harikae.
As best depicted in Figure 7, Suzuki is directed to a motorcycle tire construction comprising a carcass 6, a radially inner working belt layer 8b, a band layer 7, and a radially outer working belt layer 8a.  Suzuki further states that (a) said band layer includes cords inclined at 0 degrees and (b) said working belt layers are formed with cords inclined at 10-30 degrees (Abstract).  Suzuki, however, is silent with respect to the use of cords having different inclination angles in respective working belt layers.
  In any event, it is extremely well known and conventional to form adjacent working belt layers with the same or different inclination angles, as shown for example by Clayton (Paragraph 48) and/or Harikae (Paragraph 14).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the working layers of Bordoz with the same or different inclination angles as each is consistent with the common manner of forming belt assemblies in tires in general.  Also, Applicant has not provided a conclusive showing of unexpected results for the general use of different inclination angles, as compared to the same inclination angles (lack of comparative examples in Table 1 formed with the same inclination angle).
Regarding claims 2 and 3, band layer 7 has a width that is smaller than the width of each working belt layer (Figure 7).  Also, essentially all of the examples (inventive and non-inventive) in the table on Page 5 include a band layer 7 having a width in accordance to the claimed invention (single example has a width Wb=0.95wt).
 With respect to claim 8, the general disclosure of “different inclination angles” by Clayton and/or Harikae is seen to encompass the broad range of the claimed invention.
With specific respect to claim 10, the general disclosure of Clayton and/or Harikae suggests the use of larger inclination angles in either of the working belt layers.  It is emphasized that when using different inclination angles there are only two possible arrangements and each would have been obvious in light of the general disclosure of Clayton and/or Harikae.
With respect to claim 12, the tread rubber composition is axially outside said circumferential belt layer and such can be viewed as the claimed “rubber layer”.  The claims as currently drafted fail to exclude viewing the tread rubber as the claimed “rubber layer”.
Regarding claims 13 and 14, the tread rubber layer is present between respective inner and outer working layers in the finished tire article.  In such an instance, a distance between 0.5 mm and 3.0 mm is consistent with the general order of distances between spaced working belt layers and Applicant has not provided a conclusive showing of unexpected results for the claimed spacing.  It is emphasized that band layer 7 would be expected to have thickness on the order of 0.5 mm to 3.0 mm and such substantially defines the spacing between said working belt layers. 
As to claims 15-17, the claims define an extremely broad range of values that are consistent with the properties of tread components in essentially all tire constructions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 3, 2022